Detailed Action
Summary
1. This office action is in response to the amendment  filed on April 15, 2022. 
2. Applicant has amended claims 1-2,7-9,12 and 17.
3. Applicant has canceled claims 3 and 16.
4. Applicant has added new claims 21 and 22.
5. Claims 1-2, 4-15 and 20-22 are pending and has been examined. 
6. Drawings and claims objection have been withdrawn.
Notice of Pre-AIA  or AIA  Status
7. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
8. The information disclosure statement (IDS) submitted on 03/02/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner. 
Response to Arguments
9. Applicant’s arguments with respect to claims 1,8 and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2,4-5,7-8,12-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprell “2014/0117911” in view of  Soe “CN 109845084”
In re to claim 1, Lamprell discloses system (Figs. 1-5 shows electromagnetic actuator and monitoring circuit. Examiner noted that Figs. 1-5 are considered as same embodiments), comprising: an armature (armature 1) configured to move between a first position that electrically couples the armature to a first contact (when contact 82 is closed); and a second position (a signals send to activate a "set “ and “reset” the armature position caused by contact 82, see parag.0051, lines 1-6) that electrically couples the armature to a second contact (when contact 82 is an open position); a coil (pair of coils 4 ) configured to receive a current (passing a current pulse through the coils pair of coils 4), wherein the current conducting in the coil (pair of coils 4 ) is configured to magnetize a core (coil core 62 or 64), thereby causing the armature (armature 1) to move from the first position to the second position (a signals send to activate a "set “ and “reset” armature position caused by a contact 82, see parag.0051, lines 1-6); 
an H-bridge circuit configured to provide the current to the coil (The actuating coils 4 are driven by an H-bridge transistor driving circuitry 10, see parag.0039,  lines 1-2); and

a control system (signal by indicator arrangement 86, response arrangement 26, potential divider 25 and zener diode 28 are configured to control the system are equivalent to control system  ) configured to detect a position of the armature based on an inductance of the coil (see abstract) while a pulse-width modulated signal is transmitted to the H-bridge circuit.
Lamprell discloses  the H-bridge circuit configured to provide the current to the coil but fails to having a pulse-width modulated signal is transmitted to the H-bridge circuit.
However, Soe discloses stepping electric motor (Fig. 2) having a pulse-width modulated signal is transmitted to the H-bridge circuit (Fig. 2 shows  the zero calibration micro-stepper 200 is arranged via H-bridge 210 can control to drive (e.g., stepper) coil 202 and for pulse width modulation PWM (232) coil current of each cycle during the first power switch and the second power switch (214, 218) correspondingly for energy and releasing the energy to the coil (202) of stepping electric motor (204), see page 4, parag. 8 and abstract).
Therefore, it would have been obvious to one of skilled person in the art before the effective filing date of the invention to have modify the controller of the electromagnetic actuator and monitoring circuit of Lamprell to include PWM controller to actuate the coil as taught by Soe in order to adjusted by gradually adjusting the offset [the offset voltage] of the reference voltage selection on a continuous cycle, the compensated PWM control delay component in the loop and error is reduced, for example, by process, voltage and temperature variations caused by error, see page 2, paragraph 2.
In re to claim 2, Lamprell discloses (Figs.1-5), comprising a measurement circuit  (voltage response arrangement such as measuring circuitry 26 via an additional potential divider 25 and diode 28 are equivalent to measuring circuitry ) configured to detect a measurement of the current  (see parag. 0047, lines 1-5).  
In re to claim 4, Lamprell discloses (Figs.1-5), wherein the measurement circuit (voltage response arrangement such as measuring circuitry 26, divider 25 and Zener diode 28) comprises a diode (Zener diode 28) configured to convert the measurement of the current into a voltage value (a Zener diode 28 to may be included to protect the measuring circuit from the higher supply voltage used during a switching operation see parag. 0060, lines 1-5).  .  
In re to claim 5, Lamprell discloses (Figs.1-5), wherein the control system (signal by indicator arrangement 86, response arrangement 26, potential divider 25 and zener diode 28 are configured to control the system ) is configured to determine the position of the armature based on the voltage value (the voltage response arrangement 26 is electrically coupled to the output contact 82 so as to provide an output signal giving an indication of the position of the armature 1 in response to the voltage generated on the output contact when a current pulse is passed through the coils 4, see abstract) .  
In re to claim 7, Lamprell discloses (Figs.1-5), wherein the control system (signal by indicator arrangement 86, response arrangement 26, potential divider 25 and zener diode 28 are configured to control the system) is configured to send one or more signals to the H-bridge circuit (a signals send to "set “position, the upper left-hand transistor 11 and lower right-hand transistor 12  and “reset” position, the upper 14 hand transistor and lower 15 hand transistor are briefly switched on) , wherein the one or more signals (a signals send to activate the "set “ and “reset” signals) is configured to cause the armature to move to the first position or the second position ("set “ and “reset” position/signals).  
In re to claim 8, Lamprell discloses a method (Figs. 1-5 shows electromagnetic actuator and monitoring circuit. Examiner noted that Figs. 1-5 are considered as same embodiments), comprising: sending (a signals send to activate a "set “ and “reset” armature position caused by contact 82, see parag.0051, lines 1-6), via circuitry (H-bridge transistor driving circuitry 10) , a plurality of gate signals to a plurality of switches (plurality or signals applied to the gate signals of switches 11-12 and 14-15)  configured to cause the plurality of switches to open (see parag. 0039), wherein the plurality of switches is part of an H-bridge circuit (H-bridge transistor driving circuitry 10) ; sending, via the circuitry (H-bridge transistor driving circuitry 10), a first signal  (switch 11) to a first switch of the plurality of switch (H-bridge comprises plurality of switch 11-12 and 14-15), wherein the first signal is configured to cause the first switch to close (the signal applied to the upper left-hand transistor 11 and lower right-hand transistor 12 are briefly switched on, see parag.0039) ; sending, via the circuitry (H-bridge transistor driving circuitry 10), a pulse-width modulated signal to a second switch (switch 14) that is part of the H-bridge circuit  (H-bridge transistor driving circuitry 10) ; and measuring (voltage response arrangement such as measuring circuitry 26 via an additional potential divider 25 and diode 28 ), via the circuitry (H-bridge transistor driving circuitry 10) , a current (passing a current pulse through the coils pair of coils 4) conducting via the first switch (switch 11) while the pulse-width modulated signal is provided to the second switch (switch 140, wherein the current corresponds to a state of an actuator coil (pair of coils 4 ).  
Lamprell discloses  the H-bridge circuit but fails to having a pulse-width modulated signal to a second switch.
However, Soe discloses stepping electric motor (Fig. 2) having a pulse-width modulated signal to a second switch (Fig. 2 shows  the zero calibration micro-stepper 200 is arranged via H-bridge 210 can control to drive (e.g., stepper) coil 202) and for pulse width modulation PWM (232) coil current of each cycle during the first power switch and the second power switch (214, 218) correspondingly for energy and releasing the energy to the coil (202) of stepping electric motor (204), see page 4, parag. 8 and abstract).
Therefore, it would have been obvious to one of skilled person in the art before the effective filing date of the invention to have modify the controller of the electromagnetic actuator and monitoring circuit of Lamprell to include PWM controller to activate H-bridge switches as taught by Soe in order to adjusted by gradually adjusting the offset [the offset voltage] of the reference voltage selection on a continuous cycle, the compensated PWM control delay component in the loop and error is reduced, for example, by process, voltage and temperature variations caused by error, see page 2, paragraph 2.
In re to claim 12, Lamprell discloses a circuit (Figs. 1-5 shows electromagnetic actuator and monitoring circuit. Examiner noted that Figs. 1-5 are considered as same embodiments), comprising: a plurality of switches configured to be part of an H-bridge circuit (H-bridge transistor driving circuitry 10); wherein one of the plurality of switches is configured to receive a pulse-width modulated signal at a gate of the one of the plurality of switches;
 a coil (pair of coils 4 ) configured to magnetize a core (coil core 62 or 64)  of an actuator (electromagnetic actuator (80)) based on a current conducting in the coil (pair of coils 4 ); a diode (zener diode 28) configured to couple to the coil (diode 28 is configured with pair of coils 4); a resistor (potential divider 25) configured to couple to the diode (potential divider 25 is configured with diode 28); and a switch configured to couple to the resistor (switches 11-12 and 14-15 are configured with resistor. Furthermore, examiner noted that Fig. 3 shows switch 9 is configured with resistor), wherein the switch is configured to close and conduct the current received from the coil (see parag.0039, lines 1-6). 
Lamprell discloses  the H-bridge circuit but fails to having one of the plurality of switches is configured to receive a pulse-width modulated signal at a gate of the one of the plurality of switches;
However, Soe discloses stepping electric motor (Fig. 2) having one of the plurality of switches is configured to receive a pulse-width modulated signal at a gate of the one of the plurality of switches (Fig. 2 shows  the zero calibration micro-stepper 200 is arranged via H-bridge 210 can control to drive (e.g., stepper) coil 202) and for pulse width modulation PWM (232) coil current of each cycle during the first power switch and the second power switch (214, 218) correspondingly for energy and releasing the energy to the coil (202) of stepping electric motor (204), see page 4, parag. 8 and abstract).
Therefore, it would have been obvious to one of skilled person in the art before the effective filing date of the invention to have modify the controller of the electromagnetic actuator and monitoring circuit of Lamprell to include PWM signal at a gate of the one of the plurality of switches as taught by Soe in order to adjusted by gradually adjusting the offset [the offset voltage] of the reference voltage selection on a continuous cycle, the compensated PWM control delay component in the loop and error is reduced, for example, by process, voltage and temperature variations caused by error, see page 2, paragraph 2.
In re to claim 13, Lamprell discloses (Figs.1-5), wherein the diode (zener diode 28) is configured to provide a DC voltage based on the current (a Zener diode 28 to may be included to protect the measuring circuit from the higher supply voltage used during a switching operation) .  
In re to claim 14, Lamprell discloses (Figs.1-5), wherein the DC voltage is representative of an inductance of the coil  (a Zener diode 28 to may be included to protect the measuring circuit from the higher supply voltage used during a switching operation. Examiner noted that supply voltage is representative of an inductance of the pair coils 4).  
In re to claim 18, Lamprell discloses (Figs.1-5), comprising a controller (signal by indicator arrangement 86, response arrangement (26), potential divider 25 and zener diode 28 are configured to control the system )  configure to output a plurality of signals to control one or more operations of the plurality of switches (signals applied to H-bridge transistor driving circuitry 10).  
In re to claim 19, Lamprell discloses (Figs.1-5), wherein the plurality of switches (H-bridge transistor driving circuitry 10) is configured to control a flow of the current through the coil (pair coils 40. 
In re to claim 20, Lamprell discloses (Figs.1-5), wherein each of the plurality of switches (H-bridge transistor driving circuitry 10) is coupled to ground (switches 15 and 12 are coupled to ground).
In re to claim 21, Lamprell discloses (Figs.1-5), wherein the H-bridge circuit (H-bridge transistor driving circuitry 10) comprises a plurality of switches configured to control a flow of the current through the coil (The actuating coils 4 are driven by an H-bridge plurality of transistor driving circuitry 1, see parag.0039, line 1).
In re to claim 22, Lamprell discloses (Figs.1-5), wherein each of the plurality of switches is coupled to ground (Figs.2 &4 shows transistors 12 and 15 are coupled to ground, see parag.0046, lines 1-2) .
11. Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lamprell “2014/0117911” in a view of Soe “CN109845084” further Lamprell Fig. 3
In re to claim 6, Lamprell discloses (Figs.1-5), wherein the measurement circuit  (voltage response arrangement such as measuring circuitry 26, divider 25 and Zener diode 28) comprises a switch configured to receive a gate signal that causes the measurement circuit to detect the measurement of the current (Fig. 4-5 shows measurement circuit  configured to receive a signal). 
Lamprell Figs. 4-5 disclose the measurement circuit but fails having a switch configured to receive a gate signal that causes the measurement circuit.
However, Lamprell Fig. 3 show a measurement circuit comprises a switch 9 configured to receive a gate signal from measurement circuit.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include a switch to receive a gate signal as taught by Fig.3 for a better control in measurement circuit.
12. Claims 10-11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lamprell “2014/0117911” in view of  Soe “CN 109845084” further in view of Tang “CN 210837600”. 
In a combination of re to claims 10 and 11 discloses (Figs.1-5), plurality of switches comprise (H-bridge transistor driving circuitry 10) but fails having plurality of PMOS and NMOS.
However, Tang discloses magnetic latching relay driving device (Fig.1) having plurality of PMOS and NMOS (two NMOS tubes are respectively the first NMOS tube Q2 and second NMOS tube Q3, two PMOS tubes are respectively the first PMOS tube Q1 and second PMOS tube Q4, see page 3, lines 28-35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include a switch having NMOS and PMOS as taught by Tang in order to avoid the voltage flyback, ensures the safety of the whole circuit, see abstract.
In re to claim 15 discloses (Figs.1-5), plurality of switches comprise (H-bridge transistor driving circuitry 10) but fails having plurality of PMOS and NMOS.
However, Tang discloses magnetic latching relay driving device (Fig.1) having plurality of PMOS and NMOS (two NMOS tubes are respectively the first NMOS tube Q2 and second NMOS tube Q3, two PMOS tubes are respectively the first PMOS tube Q1 and second PMOS tube Q4, see page 3, lines 28-35)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electromagnetic actuator and monitoring circuit of Laprell to include a switch having NMOS and PMOS as taught by Tang in order to avoid the voltage flyback, ensures the safety of the whole circuit, see abstract.
Allowable Subject Matter
13. Claims 9 and 17 are objected to as being dependent upon a rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
In re to claim 9, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “sending, via circuitry, a second signal to the second switch and a third switch, wherein the second switch and the third switch are positioned on opposite sides of the H-bridge circuit, and wherein the second signal is configured to cause the second switch and the third switch to open; and sending, via circuitry, a third signal to a fourth switch, wherein the fourth switch and the second switch are positioned on opposite sides of the H-bridge circuit, wherein the second signal is configured to cause the third switch to open.”
In re to claim 17, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “wherein the pulse-width modulated signal comprises a 20 kHz and a 10% duty cycle.”
Contact Information
14. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner notes
15. Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Contact information
16. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sisay Tiku whose telephone number is (571) 272-6898. The examiner can normally be reached on Monday to Friday between 8:30AM-5:30PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran, Thienvu Vu can be reached on (571) 270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SISAY G TIKU/Primary Examiner, Art Unit 2839